DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 5-7, 11, 13, and 14 has been overcome by amendment.
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1-14 under 35 U.S.C. 101 has been overcome by amendment.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim is drawn to 3D printing process, wherein: a thermosetting polymeric composition (see claims for details of the composition) “is used”; and wherein during each subsequent pass following the initial pass of the printing process, said polymeric binder material is at least partially cured within the layer thus formed and also at least partially crosslinked with the previous layer.
Similar to the previous version of claim 1, the claimed invention fails to express any actual process steps, which renders the claim a “use” claim.  Accordingly, it has been found that “use” claims are indefinite – see MPEP 2173.05(q).
The limitation “at least one thermoplast having a Tg and/or Mp below the temperature provided in a pass of the printing process” suggest a process step; however, this is merely a property of the thermoplast.  The limitation “wherein during each subsequent pass following the initial pass of the printing process, said polymeric binder material is at least partially cured within the layer thus formed and also at least partially crosslinked with the previous layer” expresses a phenomenon that takes place during the process; however, the way the composition is used in the process remains unclear.  Specifically, it is unclear if the composition is deposited as a 3D printing ink; or if it is deposited in some associated coating technique synchronized with the 3D printing process.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because: it has been found that “use” claims are not proper process claims – see MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US Pat. No. 6,239,215) in view of Bongaerts et al. (US 2017/0037256 A1).
Regarding claims 1-7, 10, 12, 14, and 15, Morita et al. disclose: (1, 10 & 15) a thermosetting polymeric powder composition (Abstract; column 6, lines 46-58) comprising: 
at least one curable polymeric binder material (column 6, line 59 through column 8, line 20) in an amount of up to 98 wt-% of the total composition (column 6, lines 46-58; Table 2); and 
at least one thermoplast (column 3, line 27 through column 6, line 45; Table 1) in an amount of between 1 and 30 wt% of the total composition (column 6, lines 46-58; Table 2);
(2) wherein at least one of the thermoplasts present in the composition has functional groups able to react with the polymeric binder material (column 5, line 48 through column 6, line 4);
(3) wherein the at least one thermoplast is/are present in an amount of between 5 and 20 wt% of the total composition (column 6, lines 46-58; Table 2);
(4) wherein the composition comprises at least one curable polymeric binder material, at least one thermoplast and at least one member of the group consisting of curing agent, catalyst, initiator, and mixtures thereof, which member is able to cure said polymeric binder material (column 6, lines 46-58; column 7, lines 13-33 & 42-52; column 7, line 63 through column 8, line 8; column 8, lines 21-26);
(5) wherein the at least one curable polymeric binder material is curable by polyaddition, and/or polycondensation and/or radical polymerization (column 6, line 46 through column 8, line 20);
(6) wherein the at least one curable polymeric binder material is selected from the group comprising compounds with at least two epoxy functional groups, compounds with at least two carboxylic acid functional groups, compounds with at least two hydroxyl functional groups, compounds derived from acrylic acid or methacrylic acid and/or mixtures thereof (column 6, line 59 through column 8, line 20);
(7) wherein the at least one curable polymeric binder material is present in the thermosetting polymeric powder composition in from 10 to 70 wt-% of the total composition (column 6, lines 46-58; Table 2);
(12) wherein the thermosetting polymeric powder composition has a particle size of 1 to 250 m (column 8, lines 55-57); and
(14) wherein the number average molecular weight of the at least one curable polymeric binder material without the thermoplast is in the range of 1,000 to 15,000 D (column 7, lines 9-13 & 37-41).
Morita et al. fail to explicitly disclose: (1, 10 & 15) at least one thermoplast having a Tg and/or Mp below the temperature provided in a pass of the printing process; and (10) wherein the at least one thermoplast present in the composition is a pure amorphous thermoplastic material with a Tg below 90oC.  Rather, they disclose polymer particles comprising 70-85 wt% of materials having a Tg of approximately -35 to -40 oC and 15-30 wt% of materials having a Tg of approximately 90 to 110 oC (see Table 1).  The weighted averages of these Tg’s would have yielded overall Tg values close to 0 oC, satisfying the preferred range of claim 10.
The toughened powder composition of Morita et al. is used for making coatings (see Abstract; column 8, line 58 through column 9, line 5).  They fail to disclose: (1) a 3D printing process comprising depositing layers of a 3D printing composition in multiple passes with a 3D printer to produce a 3D duroplast; and (15) a generic 3D printing process.  They also fail to disclose: (1 & 15) wherein during each subsequent pass following the initial pass of the printing process, said at least one curable polymeric binder material is at least partially cured within the layer thus formed and also at least partially crosslinked with the previous layer.
(and amounts thereof) of the claimed invention.  Furthermore, the skilled artisan would have expected the composition of Morita et al. to be capable of satisfying the instantly claimed curing/crosslinking characteristics when used in a 3D printing technique because the composition of Morita et al. satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermosetting polymeric powder composition of Morita et al. in a 3D printing process to produce a “3D duroplast” because: (a) the toughened powder composition of Morita et al. is used for making coatings; (b) Bongaerts et al. disclose a related thermosetting polymeric powder composition formulated with a mixture of coating materials and demonstrate that thermosetting polymeric powder compositions which are suitable for making coatings are also recognized in the art as suitable for 3D printing techniques; and (c) in light of this, the skilled artisan would have expected the composition of Morita et al. to produce a “3D duroplast” material when used in a 3D printing technique because it satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.  Furthermore, the skilled artisan would have expected the composition of Morita et al. to be capable of satisfying the instantly claimed curing/crosslinking characteristics when used in a 3D (and amounts thereof) of the claimed invention.
Regarding claim 8 and 9, the combined teachings of Morita et al. and Bongaerts et al. are as set forth above and incorporated herein.  Morita et al. fail to explicitly disclose: (8) wherein at least one of the thermoplasts present in the composition has a melting temperature of between 50 °C and 200 °C; and (9) wherein at least one of the thermoplasts present in the composition has a melt viscosity of 10 to 500 Pas when tested according to ISO 1133 at 160 °C using 2.16 Kg load.  However, the skilled would have expected the thermoplast particles of Morita et al. to obviously embrace embodiments satisfying these properties because the thermoplast particles of Morita et al. align with Applicant’s preferred core-shell thermoplast material (see paragraph 0069 of the instant specification; see also paragraph 0069 of the pre-publication).  Furthermore, Morita et al. disclose melt processing conditions (see column 8, lines 27-35) that suggest these melt properties.
Therefore, the skilled artisan would have expected the thermoplast particles of Morita et al. to obviously embrace embodiments satisfying the instantly claimed melt properties because: (a) the thermoplast particles of Morita et al. align with Applicant’s preferred core-shell thermoplast material.  Furthermore: (b) Morita et al. disclose melt processing conditions that suggest these melt properties.
Regarding claims 11 and 13, the combined teachings of Morita et al. and Bongaerts et al. are as set forth above and incorporated herein.  Morita et al. fail to explicitly disclose: (11) wherein the at least one curable polymeric binder material comprises at least one amorphous polymer binder; and (13) wherein the glass transition temperature of the at least one polymeric binder material is at least 40 °C.  Rather, they disclose softening points of 60-150 oC (see column (as opposed to a crystalline material) satisfying the instantly claimed Tg.
Therefore, the skilled artisan would have expected the curable polymeric binder materials of Morita et al. to obviously embrace embodiments satisfying the instantly claimed amorphous/Tg properties because: (a) Morita et al. disclose softening points of 60-150 oC; and (b) the disclosure of a softening point (as opposed to a melting point) signals an amorphous material (as opposed to a crystalline material) satisfying the instantly claimed Tg.

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
Applicants have interpreted the teachings Bongaerts et al. to disclose the use of a cured thermoset in a 3D printing process (see pages 6-7 of the response).  Applicant argues that this would not make sense because thermosets are irreversibly hardened upon curing.  Applicant then uses their interpretation to challenge the validity of the reference.
It is understood that using a cured thermoset in a 3D printing process would not make sense.  However, the Office respectfully disagrees with this interpretation of the supporting reference.  The language “a cured thermosetting powder coating composition” is equivalent to “a cured thermosetting composition” (see paragraph 0645).  The term powder coating is merely a label for the composition, where it is capable of being used (and primarily used) this way.  In paragraph 0646, they disclose: “the cured thermosetting powder coating composition (the cured thermosetting composition) is obtainable by the process for making the cured thermosetting powder coating composition (the cured thermosetting composition).  For example, the cured (the cured thermosetting composition) may be derived from or is obtainable by a 3D-printing process.”  In other words, the cured material is produced by a 3D-printing process – not used in a 3D-printng process.  Furthermore, paragraph 0663 makes it clear that the composition can be used to produce a cured coating material “or equally an object of any shape, size or form”.  In light of this, the skilled artisan would have recognized a 3D-printing process as a suitable technique for producing this type of three-dimensional object.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 21, 2021